Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.

Claim 4 has been canceled; currently claims 1-3 and 5-9 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the specification has been withdrawn.
In view of applicant’s amendment the 35 U.S.C. 112(a) rejections of claims 1-3 and 5-9 have been withdrawn.

Applicant’s argument in section I.B of the 2/26/2021-filed response does not address the lack of structure of the various units.  The highlighted portions are objects outside of a unit (e.g., working equipment), data to be acquired by a unit (e.g., measurement data) or operations to be performed by a unit (e.g., removing images).  None of them can be considered a structural element of any of the units.  Therefore, the presumption that 35 USC § 112(f) has been invoked for claims 1-3 and 5-9 is maintained.

Applicant’s arguments in section II (pages 7-12) are directed to the new limitations and the arguments in section IV (pages 12-13) basically states that the additional applied references do not disclose the new limitations.  The rejections have been updated to address the new limitations.  See below.

The last quoted paragraph on page 8 of the response that is from page 3 of the last Office action includes “paragraph 41.”   The paragraph was intended to show the disclosure from the Koch reference regarding the removal of unwanted portion of a captured image.  It should have been paragraph 42 instead.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-3 and 5-9 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholders “unit” and “device” (such as “measurement data acquisition unit” and “measurement device” included in claims 1 and 8, respectively) either expressly or by inheritance in the case of dependent claims.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2006/0034535), Koch-2 (US 2008/0133128) and Shtukater (US 2014/0172296).

Regarding claim 1 (and similarly claim 8), Koch discloses a detection processing device of a work machine [Figs. 12, 13] comprising:
a measurement data acquisition unit which acquires measurement data of a target and at least a part of working equipment of a work machine that is measured by a measurement device provided at the work machine, (the measurement data comprising right stereo image data and left stereo image data of the target and at least part of working equipment);
36 (“…determine a position of at least one of the work area 102, the work machine 114, and a work tool 128 located on the work machine 114…in site coordinates, e.g., x, y, z coordinates”), 41 (“…in the FIG. 2 image 112…a work implement 116 having a boom and stick are shown”).  See also Figs. 3-5.  Note that Fig. 5 shows a target image, after undesired objects identified as 108 in Figs. 2-4 are removed and the measurement data of Fig. 2 shows both the target and a part of working equipment that is 116.  Note further that the new limitation that the measurement data comprising right and left stereo image data is taught by Shtukater.  See the analysis below]
a working equipment position data calculation unit which calculates working equipment position data indicating a position of a working equipment of the work machine (based on angle data of the working equipment, and outer shape data or dimensional data of the working equipment);
[Figs. 1 (esp. 126), Figs. 9 and 11-14 (refs. 116, 128) and paragraph 36 (“A position determining system 126 may be used to determine a position of at least one of the work area 102, the work machine 114, and a work tool 128 located on the work machine 114. The position determining system 126 may determine position in site coordinates, e.g., x, y, z coordinates”).  Note that work implement 

Koch does not expressly disclose the following, which is taught by Koch-2:
(that the working equipment position data is calculated) based on angle data of the working equipment, and outer shape data or dimensional data of the working equipment
[Figs. 1, 2 and paragraphs 42 (“…controller 202 may include data describing properties of implement 102 and/or linkage system 104, such as, a length, width, height, shape, possible rotation angles, volume, mass, etc., of each arm member 104a-d…may be stored”), 43 (“…A current position and orientation of implement 102 and linkage system 104 may be determined, in site coordinates, based on a length and an angle of rotation of each arm member 104a-d about its respective pivot point”).  Note that as the shape data of the implement defines its geometry, the position of each point on the implement can be determined by using the angle data and the shape data]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Koch by determining the position of the working equipment in the manner taught by Koch-2.  The reasons for doing so at least would have been that necessary information for such determinations is readily available, as Koch-2 indicates in paragraph 42.



The combined invention does not expressly disclose the following, which are taught by Shtukater:
the measurement data comprising right stereo image data and left stereo image data of the target and at least part of working equipment
[Paragraphs 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras”), 93 (“…source 3D data set may be directly processed and generated, from at video signal output of…plurality of 2D cameras (stationary cameras) adjacently located relative to current location of navigation device”)]
a three-dimensional data calculation unit which calculates target data that is three-dimensional data by removing a right stereo image of at least a part of the working equipment from the right stereo image data and a left stereo image of at least a part of the working equipment from the left stereo image data 
[Figs. 1, 2 and paragraphs 47 (“…video camera 14 may capture and generate a three dimensional video signal”), 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model and optionally 3D data cloud”), 83 (“…At 207…the system obtains information about the objects in the vicinity of the navigation device…include…object's properties, such as size, shape, texture, location, color, speed and direction of movement”), 87 (“…The objects in the vicinity of navigation device may be recognized and classified, the resulting object descriptive information may optionally be superimposed onto 3D data set, at step 210 or onto generated image, at step 211”), 97 (“…3D data set may be pre-processed for the removal of non-stationary objects…using… depth/coordinate information. Resulting 3D data set will only contain pristine, clean view of the environs, excluding non-stationary objects”).  Note that Shtukater teaches generating 3-D data using stereo image pairs (i.e., measurement data) as well as to remove undesirable objects (such as non-stationary objects) using their position information.  That the removed objects are a part of the working equipment is disclosed by Koch, as discussed above]



Regarding claim 2, the combined invention further discloses:
wherein the three-dimensional data calculation unit removes partial data including the working equipment from the measurement data based on the working equipment position data, and calculates the target data based on the measurement data from which the partial data is removed
[Per the analysis of claim 1 above, especially the disclosure of Shtukater: paragraph 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model and optionally 3D data cloud”), 97 (“…3D data set may be pre-processed for the removal of non-stationary objects…using…depth/coordinate information. Resulting 3D data set will only contain pristine, clean view of the environs, excluding non-stationary objects”)]

Regarding claim 3, Koch further discloses: 
identifies a position of the working equipment in the measurement data based on measurement device position data indicating a position of the measurement device and the working equipment position data.  


Regarding claim 5, the combined invention further discloses:
calculates the target data by removing, based on the working equipment position data, partial data including the working equipment from three-dimensional data that is calculated based on the measurement data
[Per the analysis of claim 1 above, especially the disclosure of Shtukater: 69 (“…a form of passive 3D mapping may be performed utilizing stereo vision method, where two images captured from adjacent cameras…to build 3D Model 

>>><<<
Claims 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2006/0034535), Koch-2 (US 2008/0133128) and Shtukater (US 2014/0172296) as applied to claims 1-3, 5 and 8 above, and further in view of Jackson (US 2015/0376869).

Regarding claim 6 (and similarly claim 9), per the analysis of claim 1 the combined invention of Koch, Koch-2 and Shtukater discloses all of its limitations except for the limitations “another work machine” and “the other work machine,” which replaced “work equipment.”

However, Jackson teaches multiple work machines working together in Fig. 2 and paragraph 14 (“A construction project may involve multiple machines (e.g., excavator 100) that work together to complete a task”).  Now, recall that Shtukater discloses in paragraph 97 that removing undesirable object from 3D data will “obtain pristine, clean view of the environs.”  In the environ of Jackson construction project, another work machine appearing in the three-dimensional data of the first work machine will prevent the acquisition of such a desired pristine, clean view and one of ordinary 

Regarding claim 7, it is similarly analyzed and rejected as per the analyses of claims 6 (base claim) and 4 (including the same limitations).

Conclusion and Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 12, 2021